 


109 HCON 346 IH: Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan.
U.S. House of Representatives
2006-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. CON. RES. 346 
IN THE HOUSE OF REPRESENTATIVES 
 
February 16, 2006 
Mr. Ramstad (for himself and Mr. Jefferson) submitted the following concurrent resolution; which was referred to the Committee on Ways and Means
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress relating to a free trade agreement between the United States and Taiwan. 
  
Whereas for more than 50 years a close relationship has existed between the United States and Taiwan, which has been of enormous economic, cultural, and strategic advantage to both countries; 
Whereas on November 16, 2005, President Bush noted the strong ties between the United States and Taiwan, saying Taiwan is a free and democratic Chinese society, and that economic reforms have made it one of the world’s most important trading partners; 
Whereas on January 1, 2002, Taiwan was officially admitted into the World Trade Organization under the name of the Separate Customs Territory of Taiwan, Penghu, Kinmen and Matsu (TPKM), and this accession has reduced Taiwanese tariffs and has increased market access to foreign investment; 
Whereas on August 6, 2002, the President signed into law the Trade Act of 2002, which by request was extended until June 30, 2007, providing for an expedited procedure for congressional consideration of international trade agreements; 
Whereas a 2002 report issued by the United States International Trade Commission found some sectors of the United States economy would increase significantly in percentage terms (motor vehicles, rice, fish, and other food imports to Taiwan would increase by more than 100 percent) if the United States entered into a free trade agreement with Taiwan; 
Whereas the United States is Taiwan’s third-largest trading partner, and Taiwan is the eighth-largest trading partner of the United States; 
Whereas Taiwan is the sixth-largest market for United States agricultural product while, in terms of per capita consumption, Taiwan is the world’s second-largest consumer, the third-largest buyer for United States beef and corn, the fifth-largest buyer for United States soybeans, and the eighth-largest buyer for United States wheat; 
Whereas Taiwan has become the world’s largest producer of information technology hardware, and ranks first in the production of notebook computers, monitors, motherboards, and scanners; 
Whereas the United States is an important supplier of electrical machinery and appliances, transport equipment, scientific instruments, and chemical products to Taiwan; 
Whereas Taiwan purchases nearly the same amount of goods and services from the United States as all countries currently negotiating free trade agreements combined; and 
Whereas the United States and Taiwan have already signed more than 140 bilateral agreements: Now, therefore, be it 
 
That it is the sense of the Congress that the United States should increase trade opportunities with Taiwan by launching negotiations to enter into a free trade agreement with Taiwan. 
 
